Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Non-Final office action is in response to the application filed on August 24, 2020, the amendments to the claims filed on November 16, 2021, the Notice of Appeal filed on April 18, 2022, the Pre-Appeal Conference decision to proceed to the Board of Patent Appeals mailed on June 30, 2022, and the Request for Continued Examination filed on July 11, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figure 10 illustrates a single flow diagram that fails to show the details of paragraph [0078] that describes if/then options that occur depending on the type of memory used: “At step 1370, after transmission of the credit card information, the NFC tag 1100 powers off after a predetermined period of time. If the second storage device 1120 is a volatile memory, the credit card information is removed after the NFC tag 1100 powers down after the payment transaction. If the second storage device 1120 is a non-volatile memory, the smartphone application 1140 may be configured to erase the credit card information from the second storage device 1120 after the payment transaction. In this respect, the credit card information is not available on the second storage device 1120 for eavesdropping by unauthorized reader devices[.]” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed July 11, 2022 has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  turning on the smartphone application, powering off the NFC tag, and closing the smartphone application.  Please see Figure 10 and paragraphs [0073-0079].  Appropriate correction is required.  

Claims 1, 7, 8, 13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the memory and if the memory it volatile or non-volatile memory.  Paragraph [0078] of the specification sets forth, “If the second storage device 1120 is a volatile memory, the credit card information is removed after the NFC tag 1100 powers down after the payment transaction. If the second storage device 1120 is a non-volatile memory, the smartphone application 1140 may be configured to erase the credit card information from the second storage device 1120 after the payment transaction. In this respect, the credit card information is not available on the second storage device 1120 for eavesdropping by unauthorized reader devices.”  However the claims are silent to the storage device being comprised of memory and the type of memory that the storage device is comprises. Appropriate correction is required.

Claims 1, 8, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the smartphone.  While applicant sets forth the use of a “smartphone application” in line 6 of claim 1, similarly recited in claims 8 and 15, the claims fail to set forth a smartphone for the application to be used on.   Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 3-8, 10-15, and 17-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 8 and device Claim 15.  Claim 1 recites the limitations of transmitting data from a device equipped with near-field communication (NFC) tag to a reader device, comprising: storing a first set of data in a first storage device, wherein: the first storage device is not activatable by the reader device, and the first storage device is not accessible by the reader device; receiving an indication to initiate transmission of the first set of data stored in the first storage device, in response to receiving the indication transmitting data from the first storage device to a second storage device, wherein: the second storage device is activatable by the reader device, and the second storage device is accessible by the reader device in proximity to the device equipped with the NFC tag; activating the NFC tag in response to an electromagnetic signal from the reader device; and transmitting the first set of data from the second storage device to the reader device; and erasing the first set of data from the second storage device.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Transmitting data recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The device, reader device and first and second storage devices in Claim 1, one or more processors, device, reader device, and first and second storage devices in Claim 8, and processor and first and second storage devices in Claim 15 is just applying generic computer components to the recited abstract limitations.  The smartphone application in Claims 1, 8, and 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite device, reader device and first and second storage devices in Claim 1, one or more processors, device, reader device, and first and second storage devices in Claim 8, and processor and first and second storage devices in Claim 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029, 0300] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 3-7, 10-14, and 17-21 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-7, 10-14, and 17-21 are directed to an abstract idea.  Thus, the claims 1, 3-8, 10-15, and 17-21 are not patent-eligible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-15, and 17-21 have been considered but are moot because the arguments do not apply to the current rejection.

	Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 9-12) have been considered however they are not persuasive.  Specifically, applicant’s arguments are largely based on an amendment that contains numerous 112(b) rejections for omitting essential elements and steps as set forth in specification paragraphs [0073-0079] and Figure 10.  Please see the 35 USC 112(b) rejection, as advanced above.  Additionally, it is noted that while applicant states that support for the amendments can be found in Figures 7-10 (Remarks, page 9) that Figures 9 and 10 are directed towards separate method embodiments as paragraph [0065] sets forth, “Figure 9 is a method 200” and paragraph [0071] sets forth, “Figure 10 is another method 1300”.  Further, independent claims 1, 8, and 15 recite, “via a smartphone application” Applicant has constructively elected the embodiment of Figure 10, since Figure 9 does not include a smartphone application.

	Applicant’s arguments that the amended claims, “provide a solution to the above problem by solved by including a first storage device that is accessible by the reader device, where an indication from a smartphone application controls transmission of data from the first storage device” (Remarks, page 10), have been considered, however they are not persuasive.  While the amendments to the claims recite the use of a smartphone application, they fail to set forth a smartphone.  Therefore it is unclear how the transmission of the data can be controlled by a smartphone application when there is no smartphone present in the claim language to run the smartphone application.  Please see the 35 USC 112(b) rejections, as advanced above.

	Applicant’s arguments that the, “limitations are not amended in the prior art, indicating that the limitations are unconventional and non-routine” (Remarks, page 11), are acknowledged, however they are not persuasive.  This argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption.").

Regarding applicant’s arguments against the 35 USC 101 rejection of the claims since they don’t seek to tie up a judicial exception are acknowledged, however the examiner is of another opinion.  Specifically, preemption is not a standalone test for eligibility.  Preemption concerns have been addressed by the examiner through the application of the two-step framework.  Applicant’s attempt to show uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter.  Similarly, applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved using this framework to distinguish between preemptive claims, and ‘those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.”  The absence of preemption does not guarantee the claim is eligible.  Therefore, "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."  Ariosa Diagnostics, Inc. v. Sequenom, Inc. 788 F.3d. 1371 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.co”, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
7/28/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693